DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-12, 15, 21-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0047261) (“Lu”) in view of Hosokawa et al. (US 2012/0049355) (“Hosokawa”).
With regard to claim 1, figures 1(a) and 2(b) of Lu discloses a method for forming a package structure 200, comprising: forming a first solder element (dam 113 on left side of die 131, fig. 2(b)) and a second solder element (dam 113 on right side of die 131, fig. 2(B)) over a substrate 100, wherein the first solder element (113 on left side of 131, fig. 2(B)) and the second element (113 on right side of 131, fig. 2(B)) together laterally surround a region (region under die 131) of the substrate 100, and the first solder element (113 on left side of 131, fig. 2(B)) and the second solder element (113 on right side of 131, fig. 2(B)) are separated from each other: disposing a semiconductor die structure 131 over the region 112 of the substrate 100; dispensing a 
Lu does not disclose reflowing the first solder element and the second solder element such that the first solder element and the second solder element link together. 
However, figure 8B of Hosokawa discloses reflowing (“reflowing”, par [0034]) the first solder element (inner dam) and the second solder element (outer dam) such that the first solder element (inner dam) and the second solder element (outer dam) link together (solder sump).
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa. 
With regard to claim 4, figures 1(a), 1(b), and 2(b) of Lu discloses of the semiconductor die structure 131 is a die package 200 having at least one semiconductor die 131, and the semiconductor die structure 131 is bonded onto the substrate 100 through solder bumps 125.
With regard to claim 11, figures 1(a), 1(b), and 2(b) of Lu discloses a method for forming a package structure, comprising: forming a plurality of solder elements 113 over a substrate 100, wherein the solder elements 113 are separated from each other 
Lu does not disclose reflowing the solder elements and the bonding structures, wherein at least two of the solder elements link together after reflowing the solder elements and the bonding structures. 
However, figures 1 and 8B of Hosokawa discloses reflowing the solder elements 10 and the bonding structures 5, wherein at least two of the solder elements (inner and outer dam 10) link together (solder sump) after reflowing (“reflowing”, par [0034]) the solder elements (inner and outer dam 10) and the bonding structures 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa.
With regard to claim 12, Lu does not discloses forming a second solder element, wherein the second solder element and the solder elements together surround the region, and the second solder element extends across a gap between two of the solder elements.

Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa.
With regard to claim 15, Lu does not disclose that all of the solder elements link together to continuously surround the region after reflowing the solder elements and the bonding structures.
However, figures 1 and 8B of Hosokawa discloses that all of the solder elements 10 link together (solder sump) to continuously surround the region (region under 4) after reflowing the solder elements 10 and the bonding structures 5.
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa.
With regard to claim 21, Lu discloses a method for forming a package structure, comprising: disposing a semiconductor die structure 131 over a substrate 100; dispensing a polymer-containing liquid 123 over the substrate 100 to surround a lower portion of the semiconductor die structure 131; forming a plurality of metal-containing elements 113 over the substrate to laterally surround a region 112 of the substrate 100, 
Lu does not disclose reflowing the metal-containing elements such that at least two of the metal-containing elements link together. 
However, figure 8b of Hosokawa discloses reflowing the metal-containing elements 10 such that at least two of the metal-containing elements 10 link together (solder sump).
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa.
With regard to claim 22, figures 1(a)-1(b) of Lu discloses that the metal-containing elements 113 are formed over the substrate 100 before the polymer-containing liquid 123 is dispensed.
With regard to claim 24, figures 1(a)-1(b) of Lu disclose that the semiconductor die structure is a die package 200 having at least one semiconductor die 131.
With regard to claim 27, Lu does not disclose that all of the metal-containing elements link together to continuously laterally surround the region after the reflowing of the metal-containing elements.

Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu connected together as taught in Hosokawa in order to provide one continuous ring that blocks the under-fill resin from flowing out toward the periphery.  See par [0028], [0030], and [0037] of Hosokawa.

Claims 2, 14, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Hosokawa et al. (US 2012/0049355) (“Hosokawa”), and Kazem-Goudarzi et al. (US 5,540,379) (“Kazem”). 
With regard to claim 2, Lu and Hosokawa does not discloses disposing a stencil over the substrate, wherein the stencil has at least one opening partially exposing the substrate; applying a solder paste over the stencil, wherein a portion of the solder paste is disposed over the substrate through the at least one opening to form the first solder element and the second solder element; and removing the stencil.
However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has at least one opening 112 partially exposing the substrate 100; applying a solder paste (“dual-alloy solder paste”, col. 4 ll. 41) over the stencil 110, wherein a portion of the solder paste 150 is disposed over the substrate (100, 105) through the at least one opening 112 to form the first solder element 150 and the second solder element (another 150); and removing the stencil 110.

With regard to claim 14, Lu and Hosokawa do not disclose disposing a stencil over the substrate, wherein the stencil has a plurality of openings partially exposing the substrate; squeezing a solder paste over the stencil, wherein a portion of the solder paste is squeezed onto the substrate through the openings to form the solder elements; and removing the stencil.
However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has a plurality of openings 112 partially exposing the substrate (100, 105); squeezing a solder paste 150 over the stencil 110, wherein a portion of the solder paste 150 is squeezed onto the substrate (100, 105) through the openings 112 to form the solder elements 150; and removing the stencil 110. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam of Lu using the stencil as taught in Kazem in order to confine the dual alloy solder composition to the immediate area of the solderable pad.  See col. 6 ll. 10-13 of Kazem. 
With regard to claim 23, Lu and Hosokawa does not discloses disposing a stencil over the substrate, wherein the stencil has at least one opening partially exposing the substrate; applying a solder paste over the stencil, wherein a portion of the solder paste 
However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has at least one opening 112 partially exposing the substrate 100; applying a solder paste (“dual-alloy solder paste”, col. 4 ll. 41) over the stencil 110, wherein a portion of the solder paste 150 is disposed over the substrate (100, 105) through the at least one opening 112 to form the metal-contain elements 150; and removing the stencil 110.
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam of Lu using the stencil as taught in Kazem in order to confine the dual alloy solder composition to the immediate area of the solderable pad.  See col. 6 ll. 10-13 of Kazem. 

Claims 3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Hosokawa et al. (US 2012/0049355) (“Hosokawa”), and Kawamura et al. (JP 2006140327) (“Kawamura”)
With regard to claim 3, Lu and Hosokawa do not disclose that the reflowing of the first solder element and the second solder element is performed before the polymer-containing liquid is dispensed.
However, figures 1 and 5 of Kawamura discloses the reflowing (“reflow process”, par [0080]) of the first solder element (8 on left side of 9, fig. 1 ) and the second solder element (8 on right side of 9, fig. 1) is performed before the polymer-containing liquid 10 is dispensed (“filling”, par [0083]).

With regard to claim 5, Lu and Hosokawa do not disclose reflowing the solder bumps, and the reflowing of the first solder element and the second solder element and the reflowing of the solder bumps are simultaneously performed.
However, figures 1 and 5(d) of Kawamura discloses reflowing the solder bumps 22a, and the reflowing of the first solder element (8 on left side of 9, fig. 1) and the second solder element (8 on right side of 9, fig. 1) and the reflowing of the solder bumps 22a are simultaneously performed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam and solder balls of Lu simultaneously as taught in Kawamura in order to effectively suppress the outward flow of the underfill material without increasing the number of manufacturing steps.  See par [0094] of Kawamura. 
With regard to claim 6, Lu and Hosokawa do not disclose forming a third solder element over the substrate; and disposing a surface mounted device over the third solder element.
However, fig. 2 of Kawamura discloses a third solder element (solder under electronic component 11 in fig. 2) over the substrate 1; and disposing a surface mounted device 11 over the third solder element (solder under electronic component 11 in fig. 2).

With regard to claim 7, Lu and Hosokawa do not disclose further comprising reflowing the third solder element wherein the reflowing of the first solder element and the second solder element and the reflowing of the third solder element are simultaneously performed.
However, figs. 1-2 of Kawamura discloses reflowing the third solder element (solder under 11) wherein the reflowing of the first solder element (8 left of 9 in fig .1)  and the second solder element (8 right of 9 in fig. 1) and the reflowing of the third solder element (solder under 11) are simultaneously performed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Lu with the electronic component as taught in Kawamura in order to provide small components such as an electric field capacitor.  See par [0038] of Kawamura. 
With regard to claim 8, Lu and Hosokawa do not disclose that the third solder element is positioned outside of the region surrounded by the first solder element and the second solder element.
However, figure 1 of Kawamura discloses that the third solder element (solder under 11) is positioned outside of the region (region under 9) surrounded by the first solder element (8 left of 9 in fig. 1) and the second solder element (8 right of 9 in fig. 1).
. 

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Hosokawa et al. (US 2012/0049355) (“Hosokawa”), and Saeidi et al. (US 2014/0061893) (“Saeidi”). 
With regard to claim 9, Lu and Hosokawa do not disclose that disposing an anti-warpage ring over the substrate. .
 However, figure 13 of Saeidi discloses anti-warpage ring 1302 over the substrate 308 after reflowing the [solder] 316.
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Lu with the stiffener as taught in Saeidi in order to provide greater rigidity and reduce warp of package.  See par [0070] of Saeidi.  

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Hosokawa et al. (US 2012/0049355) (“Hosokawa”), and Nagar et al. (US 2013/0284796) (“Nagar”).
With regard to claim 10, Lu and Hosokawa do not disclose attaching an anti-warpage ring onto the substrate after reflowing the [solder]; and applying an external force to the anti-warpage ring to reduce degree of warpage of the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Lu with the stiffener as taught in Nagar in order to add rigidity to the substrate and protect the other components that are attached to the substrate. See par [0039] of Nagar. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 11, and 21 have been considered and are addressed in the new rejection stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             7/2/2021